Courthouses in our District over the coming weeks, it is notable

that the three areas of greatest concentration of COVID-19 cases

in Virginia all fall within commuting distance to a federal

Courthouse      in     the    District.         Additionally,    data    currently

available from the Virginia Department of Health reveals that

approximately 90% of the confirmed COVID-19 cases in Virginia are

located within the Eastern District. 4

       After careful consideration of the risks to the public,

litigants,      counsel,      judges,     and    court   employees,     and     after

consultation         with    appropriate       stakeholders,    this    Court     has

determined that it is necessary and appropriate to: {1) extend the

. time period for the suspension of all non-critical and non­

emergency in-person proceedings in our Courthouses, as previously

identified in General Order 2020-03, as well as all civil and

criminal jury trials and grand jury proceedings, as addressed in

General Orders 2020-02 and 2020-03;                {2) extend filing dates for

cases with upcoming deadlines; {3) inform the public of the drop­

boxes recently installed in our Courthouses to facilitate filings

by individuals who do not have access to CM/ECF; {4) make further

speedy trial findings; and {5) update the list of foreign countries

and "U.S. Regions" associated with visitor restrictions at our

Courthouses.



4   See http://www.vdh.virginia.gov/coronavirus/.


                                           4
